                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

GENE ALLEN,

                     Plaintiff,                                8:20CV361

       vs.
                                                           MEMORANDUM
BLACK AND PINK, and DOMINIQUE                               AND ORDER
MORGAN, Executive Director of Black
and Pink,

                     Defendants.


        This matter is before the court upon the Plaintiff’s Motion for Summary
Judgment (Filing 32), in which Plaintiff requests the entry of default judgment against
the Defendants for their failure to respond to Plaintiff’s Complaint, which was served
upon the Defendants on April 21, 2021. (Filings 28, 29.) The Federal Rules of Civil
Procedure require that a defendant serve an answer to a complaint “within 21 days after
being served with the summons and complaint.” Fed. R. Civ. P. 12(a). Although served,
the Defendants have not filed an answer or any other responsive pleading, nor have they
filed a motion for extension of time within which to do so.

       Federal Rule of Civil Procedure 55(a) provides that “[w]hen a party against
whom a judgment for affirmative relief is sought has failed to plead or otherwise defend,
and that failure is shown by affidavit or otherwise, the clerk must enter the party’s
default.” Although not labeled as such, Plaintiff’s Motion for Summary Judgment in
substance requests a clerk’s entry of default. Accordingly, I shall order the Clerk of
Court to enter a default against the Defendants.
       Once the Clerk of Court has done so, the Plaintiff must properly apply to the
court for a default judgment pursuant to the requirements set forth in Federal Rule of
Civil Procedure 55(b)(2)1 and Nebraska Civil Rule 55.1(c).2 Accordingly,




      1
          Fed. R. Civ. P. 55(b)(2) states:

      In all other cases, the party must apply to the court for a default judgment. A
      default judgment may be entered against a minor or incompetent person only if
      represented by a general guardian, conservator, or other like fiduciary who has
      appeared. If the party against whom a default judgment is sought has appeared
      personally or by a representative, that party or its representative must be served
      with written notice of the application at least 7 days before the hearing. The court
      may conduct hearings or make referrals—preserving any federal statutory right
      to a jury trial—when, to enter or effectuate judgment, it needs to:
             (A) conduct an accounting;
             (B) determine the amount of damages;
             (C) establish the truth of any allegation by evidence; or
             (D) investigate any other matter.
      2
          Nebraska Civil Rule 55.1(c) provides:

      If a party requests a judgment from the court under Federal Rule of Civil
      Procedure 55(b)(2), the party must, after obtaining a clerk’s entry of
      default under Federal Rule of Civil Procedure 55(a) and Nebraska Civil
      Rule 55.1(a):

      (1) file a motion for default judgment;

      (2) file an affidavit stating that the party against whom the default
      judgment is requested is (a) not an infant or incompetent person as stated
      in Federal Rule of Civil Procedure Rule 55(b)(2) or (b) meets the
      exceptions stated in Federal Rule 55(b)(2);

      (3) e-mail to the judge’s chambers a proposed judgment; and

      (4) in cases in which damages must be proved, request an evidentiary
      hearing before the trial judge.
                                      2
      IT IS ORDERED:

     1.     Plaintiff’s Motion for Summary Judgment (Filing 32), construed as a
Motion for Entry of Default, is granted.

      2.     Pursuant to Fed. R. Civ. P. 55(a), the Clerk of Court shall enter a default
against the Defendants for failure to plead or otherwise defend within 21 days after
being served with the summons and Complaints, as required by Fed. R. Civ. P. 12(a).

       3.      The Clerk of Court shall send a copy of this Memorandum and Order to
the Defendants at the address where the United States Marshal served the Defendants,
3314 N. 66th St., Omaha, NE 68104. The Defendants should note that should they
desire to file a Motion to Set Aside a Default under Fed. R. Civ. P. 55(c) after the Clerk
of Court enters a default against them, they must show good cause for their failure to
answer the Plaintiff’s Complaint. If the Defendants fail to do so, they are subject to a
default judgment against them for damages.

       4.    The Plaintiff shall have until July 23, 2021, to file a motion for default
judgment against the Defendants. Such motion shall fully comply with Federal Rule of
Civil Procedure 55 and Nebraska Civil Rule 55.1.

       5.     The Clerk of Court is directed to set a pro se case management deadline
in this case using the following text: July 23, 2021—deadline for filing motion for
default judgment.

      DATED this 23rd day of June, 2021.

                                                BY THE COURT:


                                                Richard G. Kopf
                                                Senior United States District Judge




                                            3
